1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   AUDREE CHATMAN,                                )   Case No.: 1:18-cv-01463-DAD-SAB (PC)
                                                    )
12                  Plaintiff,                      )   ORDER LIFTING STAY OF PROCEEDINGS
                                                    )
13          v.                                          ORDER VACATING SEPTEMBER 5, 2019
                                                    )   SETTLEMENT CONFERENCE
14                                                  )
     H. VERA,
                                                    )   AMENDED DISCOVERY AND SCHEDULING
15                  Defendant.                      )   ORDER
                                                    )
16                                                  )   (ECF Nos. 21, 22)
                                                    )
17
18          Plaintiff Audree Chatman is a state prisoner proceeding pro se and in forma pauperis in this civil

19   rights action pursuant to 42 U.S.C. § 1983.

20          This action proceeds on Plaintiff’s complaint against Defendant H. Vera for excessive force in

21   violation of the Eighth Amendment. (ECF No. 11.)

22          On July 3, 2019, the Court identified this case as an appropriate case for the post-screening ADR

23   (Alternative Dispute Resolution) project and stayed the action to allow the parties an opportunity to

24   settle their dispute before the discovery process begins. (ECF No. 21.) The Court’s order granted

25   Defendant time to investigate and determine whether to opt-out of the post-screening ADR project.

26          On August 1, 2019, Defendant timely filed a notice to opt-out of the Court’s post-screening ADR
27   project and to vacate the settlement conference currently scheduled for September 5, 2019. (ECF No.

28   22.) After reviewing the request, the Court finds good cause to grant Defendants’ request. Therefore,

                                                        1
1    the stay of this action is lifted, and the September 5, 2019 settlement conference is vacated. This case

2    is now ready to proceed, and the discovery and scheduling order will be amended.

3             Accordingly, IT IS HEREBY ORDERED that:

4             1.      The stay of this action, (ECF No. 21), is LIFTED;

5             2.      The September 5, 2019 settlement conference is VACATED;

6             3.      The deadline for filing motions for summary judgment for failure to exhaust

7                     administrative remedies is October 28, 2019;

8             4.      The deadline to amend the pleadings is December 30, 2019;

9             5.      The discovery deadline is March 6, 2020;

10            6.      The dispositive motion deadline is May 8, 2020; and

11            7.      All other provisions of the Court’s May 28, 2019 discovery and scheduling order, (ECF

12                    No. 18), remain in full force and effect.

13
14   IT IS SO ORDERED.

15   Dated:        August 2, 2019
16                                                        UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
